DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 103290293 A – machine translation provided in this Office Action) in further view of Song et al. (US 20200321579 A1 – filing date of 12/21/2017).
	Regarding claim 1, Jin discloses a method for preparing a lithium alloy (lithium-aluminum alloy) as an anode material ([0018]), comprising the following steps ([0012]-[0017]):
	(1) heating a lithium metal to a temperature range of 190° C - 300° C ([0013]; which overlaps with the claimed range of 200° C - 800° C) in an environment (inert atmosphere [0014]) with oxygen content below 15 ppm (which overlaps with the claimed range of an oxygen content not higher than 10 ppm, and therefore would have been obvious to one ordinarily skilled in the art before the effective filing date to choose a portion of Jin range corresponding to the claimed range, see MPEP §2144; [0014] regarding preventing oxidation) to obtain a molten lithium metal ([0013] regarding smelting), but does teach an environment with the dew point of −55° C;
	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize the inert atmosphere, such as moisture content of Jin within routine conditions.  MPEP §2144.05.
	(2) but does not teach adding a transition metal to the molten lithium metal at the temperature, maintaining the temperature for 5-15 minutes to make the transition metal dissolved to obtain a metal solution, and uniformly mixing the metal solution to form a molten alloy; wherein the transition metal is at least one selected from the group consisting of copper, nickel, scandium, titanium, vanadium, chromium, manganese, cobalt and niobium; and
	However, Jin teaches mixing aluminum and lithium metal and heating to the temperature of 190° C - 300° C, maintaining the temperature for 1 – 8 hours ([0016]; length of time to dissolve metal depends on the temperature, thus it would have been obvious to optimize the temperature and time of Jin within routine conditions) to obtain a metal solution ([0016] regarding smelting), and uniformly mixing the metal solution to form a molten alloy ([0006] regarding more uniform). Jin also teaches a lithium-aluminum alloy modifies the performance of pure metal lithium by adding a specific content of aluminum, not only maintains the advantages of lithium capacity, but also improves the dendrite suppression effect, and improve the charge-discharge cycle life ([0019]). 
	The length of time to dissolve metal depends on the temperature. Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize the temperature of Jin within routine conditions by also optimizing the time.  MPEP §2144.05.
	Song teaches a Li-S battery that comprises of a negative electrode wherein comprises of lithium alloy containing an element capable of alloying with lithium, wherein the element may be aluminum copper, nickel, titanium, and alloys thereof ([0086]). Song further teaches suppressing the growth of lithium dendrite achieves high initial charging/discharging capacity characteristics and excellent life characteristics ([0109]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the lithium alloy of Jin by replacing aluminum with copper, nickel, or titanium (transition metals) to create the lithium alloy as taught by Song, in order to suppress the dendrite effect. 
	(3) cooling the molten alloy obtained in step (2) to room temperature to obtain the lithium alloy as the anode material ([0017] regarding cooling).
	Regarding claim 2, modified Jin further discloses the method for preparing the lithium alloy as the anode material according to claim 1, wherein, in step (1), the lithium metal is heated in the environment (inert atmosphere [0014]) with oxygen content below 15 ppm (which overlaps with the claimed range of an oxygen content of 5 ppm; [0014] regarding preventing oxidation), but does not teach in step (1), the lithium metal is heated to 500° C in the environment with the dew point of −55° C.
	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize the heating temperature of Jin and optimize the inert atmosphere, such as moisture and oxygen content of Jin within routine conditions.  MPEP §2144.05. 
	Regarding claim 3, modified Jin further discloses the method for preparing the lithium alloy as the anode material according to claim 1, but does not teach an atomic ratio of the transition metal to the lithium metal is 1:100 - 2:3.
	However, Jin teaches a weight ratio of aluminum metal to lithium metal is 1:24-1000, which converts to an atomic ratio of the of aluminum metal to the lithium metal is 1:93-3857 ([0013], which overlaps with the claimed range of 1:100 - 2:3, and therefore would have been obvious to one ordinarily skilled in the art before the effective filing date to choose a portion of Jin range corresponding to the claimed range, see MPEP §2144).
	And as previously mentioned in claim 1 rejection, it would have been obvious to one ordinarily skilled in the art before the effective filing date to replace the aluminum of Jin with copper, nickel, or titanium (transition metals) to create the lithium alloy as taught by Song, in order to suppress the dendrite effect.
	Regarding claim 4, modified Jin further discloses the method for preparing the lithium alloy as the anode material according to claim 3, but does not teach wherein, the atomic ratio of the transition metal to the lithium metal is 1:60.
	However, Jin also teaches a lithium-aluminum alloy modifies the performance of pure metal lithium by adding a specific content of aluminum, not only maintains the advantages of lithium capacity, but also improves the dendrite suppression effect, and improve the charge-discharge cycle life ([0019]).
	Song teaches a Li-S battery that comprises of a negative electrode wherein comprises of lithium alloy containing an element capable of alloying with lithium, wherein the element may be aluminum copper, nickel, titanium, and alloys thereof ([0086]). Song further teaches suppressing the growth of lithium dendrite achieves high initial charging/discharging capacity characteristics and excellent life characteristics ([0109]). 
	The teaching above identifies ratio between the lithium metal and transition metal as a results effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize atomic ratio of transition metal to lithium metal of modified Jin, in order to inhibit lithium dendrite growth.
	Regarding claim 5, modified Jin further discloses the method for preparing the lithium alloy as the anode material according to claim 1, wherein, Song teaches the transition metal is copper ([0086]).
	Regarding claim 6, modified Jin further discloses the method for preparing the lithium alloy as the anode material according to claim 3, wherein, in step (3), the molten alloy obtained in step (2) is cooled to the room temperature ([0017] regarding cooling), but does not teach within 5 minutes. 
	However, cooling time is dependent on temperature. Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to use and optimize the cooling time of the molten of Jin within routine conditions.  MPEP §2144.05.
	Regarding claim 7, modified Jin further discloses a lithium alloy (lithium aluminum alloy) as the anode material (negative electrode material) prepared by the method ([0018]) according to claim 1.
	Regarding claim 8, modified Jin further discloses a lithium ion battery, comprising the lithium alloy (lithium aluminum alloy) as the anode material (negative electrode material; [0018]) according to claim 7.
	Regarding claim 9, modified Jin further discloses the method for preparing the lithium alloy as the anode material according to claim 2, wherein, Song teaches the transition metal is copper ([0086]).
	Regarding claim 10, modified Jin further discloses the method for preparing the lithium alloy as the anode material according to claim 3, wherein, Song teaches the transition metal is copper ([0086]).
	Regarding claim 11, modified Jin further discloses the method for preparing the lithium alloy as the anode material according to claim 4, wherein, Song teaches the transition metal is copper ([0086]).
	Regarding claim 12, modified Jin further discloses the lithium alloy as the anode material according to claim 7, wherein, in step (1), the lithium metal is heated in the environment (inert atmosphere [0014]) with oxygen content below 15 ppm (which overlaps with the claimed range of an oxygen content of 5 ppm; [0014] regarding preventing oxidation), but does not teach in step (1), the lithium metal is heated to 500° C in the environment with the dew point of −55° C.
	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize the heating temperature of Jin and optimize the inert atmosphere, such as moisture and oxygen content of Jin within routine conditions.  MPEP §2144.05. 
	Regarding claim 13, modified Jin further discloses the lithium alloy as the anode material according to claim 7, but does not teach an atomic ratio of the transition metal to the lithium metal is 1:100 - 2:3.
	However, Jin teaches a weight ratio of aluminum metal to lithium metal is 1:24-1000, which converts to an atomic ratio of the of aluminum metal to the lithium metal is 1:93-3857 ([0013], which overlaps with the claimed range of 1:100 - 2:3, and therefore would have been obvious to one ordinarily skilled in the art before the effective filing date to choose a portion of Jin range corresponding to the claimed range, see MPEP §2144).
	And as previously mentioned in claim 1 rejection, it would have been obvious to one ordinarily skilled in the art before the effective filing date to replace the aluminum of Jin with copper, nickel, or titanium (transition metals) to create the lithium alloy as taught by Song, in order to suppress the dendrite effect.
	Regarding claim 14, modified Jin further discloses the lithium alloy as the anode material according to claim 13, but does not teach wherein, the atomic ratio of the transition metal to the lithium metal is 1:60.
	However, Jin also teaches a lithium-aluminum alloy modifies the performance of pure metal lithium by adding a specific content of aluminum, not only maintains the advantages of lithium capacity, but also improves the dendrite suppression effect, and improve the charge-discharge cycle life ([0019]).
	Song teaches a Li-S battery that comprises of a negative electrode wherein comprises of lithium alloy containing an element capable of alloying with lithium, wherein the element may be aluminum copper, nickel, titanium, and alloys thereof ([0086]). Song further teaches suppressing the growth of lithium dendrite achieves high initial charging/discharging capacity characteristics and excellent life characteristics ([0109]). 
	The teaching above identifies ratio between the lithium metal and transition metal as a results effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize atomic ratio of transition metal to lithium metal of modified Jin, in order to inhibit lithium dendrite growth.
	Regarding claim 15, modified Jin further discloses the lithium alloy as the anode material according to claim 7, wherein, Song teaches the transition metal is copper ([0086]).
	Regarding claim 16, modified Jin further discloses the lithium alloy as the anode material according to claim 13, wherein, in step (3), the molten alloy obtained in step (2) is cooled to the room temperature ([0017] regarding cooling), but does not teach within 5 minutes. 
	However, cooling time is dependent on temperature. Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to use and optimize the cooling time of the molten of Jin within routine conditions.  MPEP §2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721